COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        Blake Anthony Monakino v. The State of Texas

Appellate case number:      01-14-00361-CR

Trial court case number:    1397016

Trial court:                174th Judicial District Court of Harris County

        On April 16, 2015, this Court had granted appellant’s counsel’s “Motion to Abate
Appeal,” ordering the reporter to file a supplemental reporter’s record certification, and
the trial clerk to file a supplemental clerk’s record containing the amended certification
clarifying appellant’s right of appeal. On July 9, 2015, appellant filed a “Motion For
Order Requiring Clerk To Comply With This Court’s Previous Order April 16, 2015,”
noting that only the reporter had timely complied with this Court’s Order, but that the
trial clerk had not yet filed the requested supplemental clerk’s record.
        Accordingly, appellant’s motion is GRANTED, and the trial court is ORDERED
to execute an amended certification clarifying appellant’s right of appeal, and the trial
clerk is ORDERED to file a supplemental clerk’s record with that amended certification.
See TEX. R. APP. P. 25.2(a)(2), (d), 34.5(c)(2). On remand, the trial court may, but does
not need to, conduct another hearing or have appellant present or sign the certification.
        The supplemental clerk’s record containing the amended certification shall be filed
with this Court no later than 15 days from the date of this Order, if no hearing is held, or
15 days from the date of the hearing if one is held. See TEX. R. APP. P. 34.5(c)(2), (3). If
the trial court holds a hearing, the court shall have a reporter record the hearing and file a
supplemental reporter’s record with this Court within 30 days of the hearing.
        Because appellant is represented by counsel, his pro se motion for an oral
argument, filed on June 30, 2015, is DISMISSED. See Scheanette v. State, 144 S.W.3d
503, 505 n.2 (Tex. Crim. App. 2004) (no entitlement to hybrid representation).
        It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    
Date: August 4, 2015